Form 10-Q
Page 31
Exhibit 10.1
THE TIMBERLAND COMPANY
2011 EXECUTIVE LONG TERM INCENTIVE PROGRAM

(effective 1/1/11)

 



--------------------------------------------------------------------------------



 



Form 10-Q
Page 32
THE TIMBERLAND COMPANY
2011 EXECUTIVE LONG TERM INCENTIVE PROGRAM
     This instrument sets forth the terms of The Timberland Company 2011
Executive Long Term Incentive Program (capitalized terms used herein are used as
defined in Section 2 hereof). The Program is established under The Timberland
Company 2007 Incentive Plan, and amounts paid under the Program are generally
intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code.
     1. Purpose. The purpose of the Program is (a) to attract, retain and
motivate key employees of outstanding ability; and (b) to provide competitive
incentive pay and capital accumulation opportunities to certain key employees in
exchange for their attainment of specified Performance Goals.
     2. Definitions. The following terms shall have the following meanings
unless the context indicates otherwise.

  (a)   “Affiliate” shall mean any corporation or other entity that stands in a
relationship to the Company that would result in the Company and such
corporation or other entity being treated as one employer under Section 414(b)
and Section 414(c) of the Code, except that in determining eligibility for the
grant of a stock option or other similar equity award by reason of service for
an Affiliate, Sections 414(b) and 414(c) of the Code shall be applied by
substituting “at least 50%” for “at least 80%” under Section 1563(a)(1), (2) and
(3) of the Code and Treas. Regs. § 1.414(c)-2; provided, that to the extent
permitted under Section 409A of the Code, “at least 20%” shall be used in lieu
of “at least 50%”; and further provided, that the lower ownership threshold
described in this definition (50% or 20% as the case may be) shall apply only if
the same definition of affiliation is used consistently with respect to all
compensatory stock options or stock awards (whether under the Plan or another
plan). The Company may at any time by amendment provide that different ownership
thresholds (consistent with Section 409A of the Code) apply but any such change
shall not be effective for twelve (12) months.     (b)   “Award” shall mean an
opportunity to earn, based on performance, incentive pay in the form of PSUs and
PSOs.     (c)   “Award Payout” shall mean the number of PSUs and PSOs earned by
a Participant as determined by the Committee.     (d)   “Board” shall mean the
Board of Directors of The Timberland Company.     (e)   “Code” shall mean the
Internal Revenue Code of 1986, as from time to time amended.     (f)  
“Committee” shall mean the Management Development and Compensation Committee of
the Board.     (g)   “Company” shall mean The Timberland Company.     (h)  
“EBITDA” shall mean earnings before taxes, plus depreciation, amortization, and
interest expense, less interest income, adjusted to exclude the following items:
losses from discontinued operations, the cumulative effect of changes in
Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, extraordinary items of loss or
expense, and any other unusual or nonrecurring items of loss or expense
including restructuring charges. Any such adjustment shall be made only to the
extent the item is separately identified on the Consolidated Statement of Income
in the Company’s Annual Report on Form 10-K; the Notes to the Consolidated
Financial Statements; or in the Management Discussion & Analysis section of the
Company’s Annual Report on Form 10-K and is objectively quantifiable in the
Company’s

 



--------------------------------------------------------------------------------



 



Form 10-Q
Page 33

      accounting records as reviewed by the Company’s independent auditors. The
Committee may exercise discretion to include all or part of an item of loss or
expense.     (i)   “Named Executive Officer” shall mean the Chief Executive
Officer, the Chief Financial Officer and the next three highest paid officers of
the Company on the last day of the taxable year, for purposes of the executive
compensation disclosure rules under the Securities Exchange Act of 1934.     (j)
  “Participant” shall mean an employee of the Company or an Affiliate who is
designated by the Committee or a designee of the Committee to receive an Award.
    (k)   “Performance Goal” shall mean the threshold, target or maximum level
of performance that must be attained to earn a specified level of incentive pay.
    (l)   “Performance Measures” shall mean EBITDA and Revenue Growth.     (m)  
“Performance Period” shall mean the PSU Performance Period or the PSO
Performance Period.     (n)   “Plan” shall mean The Timberland Company 2007
Incentive Plan.     (o)   “Program” shall mean The Timberland Company 2011
Executive Long Term Incentive Program.     (p)   “PSO” shall mean an option
entitling the holder to acquire shares of Stock upon payment of the applicable
exercise price, subject to the conditions and restrictions described herein or
in an Award agreement.     (q)   “PSO Performance Period” shall mean the
one-year period commencing January 1, 2011, and shall be the measurement period
during which the attainment of the Performance Goal for PSOs shall be
determined.     (r)   “PSU” shall mean an unfunded and unsecured promise to
deliver one share of Stock, subject to the conditions and restrictions described
herein or in an Award agreement.     (s)   “PSU Performance Period” shall mean
the three-year period commencing January 1, 2011, and shall be the measurement
period during which the attainment of the Performance Goal for PSUs shall be
determined.     (t)   “Revenue Growth” shall mean the Company’s change in annual
revenue disclosed in the Company’s Annual Report on Form 10-K during the three
year period January 1, 2011 through December 31, 2013 (restated to 2011 constant
currency), divided by three.     (u)   “Stock” shall mean Class A Common Stock
of the Company, par value $.01 per share.

     3. Administration. The Program shall be administered by the Committee, in
accordance with the terms of the Plan. The Committee shall have sole and
complete discretion with respect to the exercise of all permissive powers and
authority granted to the administrator under the Plan; provided, however, the
Committee may not exercise its discretion to increase the amount of incentive
pay that would otherwise be due a Named Executive Officer upon attainment of a
Performance Goal. All actions, determinations, and decisions of the Committee
shall be final, conclusive, and binding on all parties.
     4. Participation. Participants shall be as determined by the Committee at
its regularly scheduled meeting during the first quarter of the fiscal year, as
reflected in the minutes of such meeting. The Committee may delegate authority
to determine certain participants, other than the Named Executive Officers.
     5. Awards. The type of Award and the number of Awards that can be earned
under the Program upon achievement of a Performance Goal shall be as determined
by the Committee at its regularly scheduled

 



--------------------------------------------------------------------------------



 



Form 10-Q
Page 34
meeting during the first quarter of the fiscal year, as reflected in the minutes
of such meeting. The Committee shall determine the type of Award and the number
of Awards for the Named Executive Officers on an individual basis. The Committee
may delegate authority to determine the type of Award and the number of Awards
for Participants other than the Named Executive Officers. Each Award is
expressed as a number of PSUs and PSOs contingent upon the achievement of
certain Performance Goals and subject to certain restrictions set forth herein
or in an Award agreement. Awards may vary according to a Participant’s salary
grade or position. Awards for a Named Executive Officer shall not be changed or
modified during a Performance Period to increase the amount of incentive pay
that would otherwise become payable.
     6. Performance Measures and Performance Goals. The Performance Measures and
Performance Goals shall be as determined by the Committee at its regularly
scheduled meeting during the first quarter of the fiscal year, as reflected in
the minutes of such meeting. Performance Goals for a Named Executive Officer
shall not be changed or modified during a Performance Period to increase the
amount of incentive pay that would otherwise become payable.
     7. Award Payout Calculation and Approval.

  (a)   Award Payouts shall be based on the degree to which a Performance Goal
is attained, with nothing payable upon attainment of the threshold-level
Performance Goal, 100% of the target-level Award payable upon attainment of the
target-level Performance Goal and 200% of the target-level Award payable upon
attainment of the maximum-level Performance Goal, all as established by the
Committee at its regularly scheduled meeting during the first quarter of the
fiscal year, as reflected in the minutes of such meeting. No Award Payouts shall
be made unless the threshold-level Performance Goal is surpassed. Award Payouts
shall be increased proportionately on a straight-line basis to the extent the
threshold or target Performance Goals are surpassed. In no event shall an Award
Payout exceed the maximum-level Award.     (b)   The Company’s independent
public accountants shall audit the Company’s Award Payout calculations following
the close of the Performance Period.     (c)   The Committee shall approve or
disapprove the Award Payouts for all Participants following completion of the
independent audit. The Committee may reduce a Participant’s Award Payout (or the
Award Payouts to all or some Participants) if such modification would better
serve the purpose of the Plan.

     8. Award Payment. For each PSU earned, as determined in accordance with
Section 7, one share of Stock shall be delivered to the Participant as soon as
practicable and not later than March 31, 2014. For each PSO earned, as
determined in accordance with Section 7 the Participant’s right to exercise the
option shall begin to vest as soon as practicable in accordance with Section 9
and not later than March 31, 2012.
     9. Vesting of PSOs. PSOs, to the extent earned, shall vest in three equal
annual installments beginning on the second anniversary of the grant date, as
approved by the Committee following the end of the PSO Performance Period. For
example, for PSOs granted on March 3, 2011, and for which the Committee approves
an Award Payout, the first tranche of such PSOs would vest on March 3, 2013.
     10. Agreements. Each award of PSUs and each grant of PSOs shall be
evidenced by an Award agreement, specifying restrictions on the transfer and
vesting of such securities and including such other terms, conditions and
restrictions as the Committee shall determine.
     11. Employment. Except as otherwise determined by the Committee, to be
eligible to receive an Award Payout, a Participant must be employed by the
Company or an Affiliate on the date such Award Payout is made, in the case of
PSUs, and the date vesting commences, in the case of PSOs. Receiving an Award or
an Award Payout shall not give any Participant the right to be retained in the
employment of the Company or an Affiliate, or affect the right of the Company or
an Affiliate to discharge or discipline a Participant.
     12. Clawback. The Named Executive Officers (namely, Jeffrey Swartz, Michael
Harrison, Carrie Teffner, Carden Welsh and Danette Wineberg), Mark Bryden and
Richard O’Rourke (each, a “Designated Officer”

 



--------------------------------------------------------------------------------



 



Form 10-Q
Page 35
and collectively, the “Designated Officers”) shall be required to forfeit Awards
or repay Award Payouts (as applicable), whether vested or unvested, exercisable
or unexercisable, or converted to cash or otherwise disposed of (regardless of
the amount realized), if (1) such Award or Award Payout was granted or paid
based on the achievement of financial results that were subsequently the subject
of restated financial statements and (2) the Committee determines that a
Designated Officer or Designated Officers engaged in fraud or intentional
misconduct that directly or indirectly caused the need for restated financial
statements. The amount of compensation forfeited or repaid shall equal the
difference between the amount originally awarded and the amount that would have
been awarded based on the restated financial statements. The Committee shall
have complete discretion to require forfeiture of Awards or repayment of Award
Payouts by a Designated Officer or Designated Officers who did not engage in
fraud or intentional misconduct.
     IN WITNESS WHEREOF, The Timberland Company has caused this document to be
executed by its duly authorized officer effective as of the 1st day of January,
2011.

            THE TIMBERLAND COMPANY
      By:   /s/ SIDNEY W. SWARTZ                   Sidney W. Swartz       
Chairman   

 